Exhibit 10.1

NOTICE OF PERFORMANCE UNIT AWARD

under the

2003 ALBEMARLE CORPORATION INCENTIVE PLAN

This AWARD, made as of the 16th day of February 2006, by Albemarle Corporation,
a Virginia corporation (the “Company”), to «Name» (“Participant”), is made
pursuant to and subject to the provisions of the Company’s 2003 Incentive Plan
(the “Plan”). All terms that are used herein that are defined in the Plan shall
have the same meaning given them in the Plan.

Contingent Performance Units

 

1. Grant Date. Pursuant to the Plan, the Company, on February 16, 2006 (the
“Grant Date”), granted Participant an Incentive Award (“Award”) in the form of
«Units» Performance Units, subject to the terms and conditions of the Plan and
subject to the terms and conditions set forth herein. «Units» Performance Units
are defined as the Threshold Units to be earned upon the conditions stated
below.

 

2. Accounts. Performance Units granted to Participant shall be credited to an
account (the “Account”) established and maintained for Participant. The Account
of Participant shall be the record of Performance Units granted to the
Participant under the Plan, is solely for accounting purposes and shall not
require a segregation of any Company assets.

 

3. Terms and Conditions. No Award shall be earned and Participant’s interest in
the Performance Units granted hereunder shall be forfeited, except to the extent
that the following paragraphs are satisfied.

 

4. Performance Criteria. Participant’s Performance Units shall be earned as soon
as practicable after the end of the Measurement Period based on the following
formula (to the nearest whole Performance Unit). Such Performance Units shall be
subject to the terms and conditions set forth in the following paragraphs of
this Agreement.

(a) The Measurement Period is the 2006 and 2007 calendar period.

(b) Earned Award = Net Income Performance Award % x Performance Units

Net Income Performance Award %. The Net Income Performance Award % is determined
according to the following table (awards to be interpolated between the dollar
amounts listed below):

 

Average Net Income   

Net Income Performance Award%

  $ 140.0 million    150%   $ 127.0 million    100%   $ 114.7 million   
Threshold Units <$ 114.7 million    0%

 

Page 1 of 4



--------------------------------------------------------------------------------

“Net Income” is the net income before special items each calendar year in the
Measurement Period as determined by the Company for such purpose provided,
however, that in accordance with the Plan and as approved by the Committee in
its sole and absolute discretion, Net Income may be adjusted to reflect
extraordinary and significant events that distort current earnings.

“Average Net Income” is the Net Income for each calendar year in the Measurement
Period averaged together.

For purposes of the above calculations, Net Income Performance Award % will be
rounded to the nearest whole percent.

Valuation of Performance Units

 

5. Value of Units. The value of each Performance Unit shall be equal to the
value of one share of the Company’s common stock.

 

6. Value of Stock. For purposes of this Award, the value of the Company’s common
stock is the Fair Market Value (as defined in the Plan) on the date any
Performance Units become vested hereunder.

Vesting of Earned Performance Units

 

7. Earned Awards. As soon as practicable after the end of the Measurement
Period, a determination shall be made by the Committee of the number of whole
Performance Units that Participant has earned. The date as of which the
Committee determines the number of Performance Units shall be the “Award Date.”

 

8. Restrictions. Except as provided herein, the earned Performance Units shall
remain unvested and forfeitable.

 

9. Vesting. Participant’s interest in one-half of the earned Performance Units
shall become vested and non-forfeitable on the Award Date and will be paid as
soon as practicable thereafter. The final one-half of the earned Performance
Units shall become vested and non-forfeitable as of January 1 of the first
calendar year following the calendar year that contains the Award Date.

Death, Disability, Retirement and Termination by the Company for any Reason
other than Cause

 

10. During the Measurement Period. Anything in this Notice of Award to the
contrary notwithstanding, if Participant separates from service during the
Measurement Period on account of death, permanent and total disability within
the meaning of section 22(e)(3) of the Code (“Disability” or “Disabled”),
Retirement (as defined in paragraph 13 hereof) or termination by the Company for
any reason other than cause, the Participant’s Performance Units shall be deemed
earned based on the Net Income for the whole calendar year, if any, included in
the Measurement Period that has elapsed as of date of termination times 50%
(one-half of the Measurement Period). The number of Performance Units shall be
determined by the Committee in its sole and absolute discretion within the
limits provided in the Plan and the Performance Units shall be fully vested and
payable pursuant to paragraphs 15-17 hereof.

 

Page 2 of 4



--------------------------------------------------------------------------------

11. During the Vesting Period. Anything in this Notice of Award to the contrary
notwithstanding, if Participant dies, becomes Disabled or Retires while in the
employ of the Company or an Affiliate or is terminated by the Company for any
reason other than cause and prior to the forfeiture of the Performance Units
under paragraph 12, all earned Performance Units that are forfeitable shall
become non-forfeitable as of the date of Participant’s death, Disability,
Retirement or termination by the Company for any reason other than cause, as the
case may be.

 

12. Forfeiture. All Performance Units that are forfeitable shall be forfeited if
Participant’s employment with the Company or an Affiliate terminates voluntarily
or is terminated with cause, except by reason of Participant’s death,
Retirement, Disability, or his termination by the Company for any reason other
than cause.

 

13. Retirement. Retirement means, for purposes of this Award, early, normal or
late retirement under the terms of a qualified defined benefit retirement plan
maintained by the Company.

 

14. Termination. The Committee shall have the authority, in its sole and
absolute discretion, to determine whether Participant’s termination from
employment is for cause or for any reason other than cause.

Payment of Awards

 

15. Time of Payment. Payment of Participant’s Performance Units shall be made as
soon as practicable after the Units have become non-forfeitable.

 

16. Form of Payment. The vested Performance Units shall be paid in whole shares
of the Company’s common stock.

 

17. Death of Participant. If Participant dies prior to the termination of his
employment with the Company, an amount equal to the amount of the Participant’s
non-forfeitable Performance Units shall be paid to his or her Beneficiary.
Participant shall have the right to designate a Beneficiary on a form filed with
the Committee. If Participant fails to designate a Beneficiary, or if at the
time of the Participant’s death there is no surviving Beneficiary, any amounts
payable will be paid to the Participant’s estate.

 

18. Taxes. The Company will withhold from the Award the number of whole shares
necessary to satisfy tax-withholding requirements.

General Provisions

 

19. No Right to Continued Employment. Neither this Award nor the granting,
earning or vesting of Performance Units shall confer upon Participant any right
with respect to continuance of employment by the Company or an Affiliate, nor
shall it interfere in any way with the right of the Company or an Affiliate to
terminate the Participant’s employment at any time.

 

20. Change in Capital Structure. In accordance with the terms of the Plan, the
terms of this grant shall be adjusted as the Committee determines is equitable
in the event the Company effects one or more stock dividends, stock split-ups,
subdivisions or consolidations of shares or other similar changes in
capitalization.

 

Page 3 of 4



--------------------------------------------------------------------------------

21. Governing Law. This Award shall be governed by the laws of the Commonwealth
of Virginia. All disputes arising under this Award shall be adjudicated solely
within the state or federal courts located within the Commonwealth of Virginia

 

22. Conflicts. In the event of any conflict between the provisions of the Plan
as in effect on the Grant Date and the provisions of this Award, the provisions
of the Plan shall govern. All references herein to the Plan shall mean the Plan
as in effect on the Grant Date.

 

21. Binding Effect. Subject to the limitations stated above and in the Plan,
this Award shall be binding upon and inure to the benefit of the legatees,
distributees, and personal representatives of Participant and the successors of
the Company.

IN WITNESS WHEREOF, the Company has caused this Award to be signed on its
behalf.

 

ALBEMARLE CORPORATION

 

By:

 

 

 

Page 4 of 4